





Exhibit 10.50


AMENDMENT TO
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
(Long Term Incentive)


UNDER THE CITRIX SYSTEMS, INC.
2014 EQUITY INCENTIVE PLAN
Reference is hereby made to the Global Restricted Stock Unit Agreement (Long
Term Incentive) with respect to Awards with an Award Date of March 30, 2017 and
a performance period of January 1, 2017 through December 31, 2019 (the “Award
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Award Agreement.
A.Exhibit A to the Award Agreement is hereby amended in its entirety and
replaced with Appendix I to this amendment.


B.The foregoing amendment shall be effective as of January 2, 2019. Except as
amended hereby, the Award Agreement remains in full force and effect.


By electronically accepting this amendment to the Award Agreement and
participating in the Plan, Awardee agrees to be bound by the terms and
conditions in the Plan and the Award Agreement (including the Appendix to the
Award Agreement), as amended hereby. If Awardee has not electronically accepted
this amendment to the Award Agreement by July 2, 2019 on Fidelity.com’s website,
then this amendment shall automatically be deemed accepted, and Awardee shall be
bound by the terms and conditions in the Plan and the Award Agreement (including
the Appendix to the Award Agreement), as amended hereby.



















































--------------------------------------------------------------------------------







APPENDIX I




EXHIBIT A


“Index Companies” means the following list of companies:
The companies included in the Nasdaq Composite Index as of January 2, 2019.


Additional rules regarding Index Companies:
In the event of a merger or business combination transaction of an Index Company
with another Index Company, the surviving entity shall remain an Index Company
upon closing of the transaction.
In the event of an acquisition of an Index Company by another Index Company, the
acquiring Index Company shall remain an Index Company, and the target Index
Company shall cease to be an Index Company, upon closing of the transaction.
In the event of a merger or business combination transaction of an Index Company
with an entity that is not an Index Company, in each case where the Index
Company is the surviving entity and remains publicly traded, the surviving
entity shall remain an Index Company upon closing of the transaction. In the
event of a merger or business combination transaction of an Index Company with
an entity that is not an Index Company, where the Index Company is not the
surviving entity or is otherwise no longer publicly traded, the company will
cease to be an Index Company upon closing of the transaction.
In the event of the acquisition of an Index Company by an entity that is not an
Index Company, a “going private” transaction involving an Index Company, or the
liquidation of an Index Company, in each case where the Index Company is no
longer publicly traded, the company will cease to be an Index Company upon
closing of the transaction.


In the event of a bankruptcy of an Index Company, the company will remain an
Index Company until such time, if any, as the Index Company is no longer
publicly traded.


The foregoing rules shall not apply, and there shall be no change in the Index
Companies, as a result of a transaction described above if the closing of such
transaction occurs on the last day of the Closing Average Period.







